Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 12, 25, 27 are amended. Claims 1-11, 14-18 are canceled. Claim 26 is withdrawn. 
Claims 12, 13, 19-25, 27 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. (new, necessitated by amendment) Claims 12, 13, 19-25, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 12, 13, 19-25, 27 as submitted 10/12/2021.
Claim 12 recites “wherein the recombinant vaccinia virus has an increased cancer cell killing activity in comparison to a recombinant vaccinia virus in which TK gene alone is deleted or inactivated and a recombinant vaccinia virus in which VGF gene and TK gene are deleted or and a recombinant vaccinia virus in which VGF gene and TK gene are deleted or inactivated” (emphasis added). It is not clear if this comparison is in the aggregate, combination, and/or in the alternative.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. (previous rejection, maintained) Claims 12, 19, 20, 21, 22, 23, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al. (US20120308484; previously cited) in view of Langland et al. (W02005007824; previously cited) and Qin et al. (“Evolution of and Evolutionary Relationships between Extant Vaccinia Virus Strains,” Journal of Virology, Vol. 89, No. 3: 1809-1824 (2015); previously cited).
See claims 12, 19, 20, 21, 22, 23, 24, 27 as submitted 10/12/2021. 
Applicant contends: as demonstrated by the data of Examples 1-3 and Figure 6, the claimed virus shows increased cancer cell killing activity; Example 5 and Figures 8, 10 show 0% mortality and no inflammatory response even after 49 days; the claimed virus is highly effective while showing high safety, which were not expected or predicted from the knowledge in the art; the cited references do not provide reasonably sufficient and specific guidance to arrive at the instantly claimed invention; as to Szalay et al., none of the LIVP 1.1.1 or variants include inactivation of deletion of K3L, TK and VGF; Langland merely teaches that modification in E3L and/or K3L shows cancer killing effects; Qin merely discloses sequencing and does not disclose the particular modifications; none of the references provide reasonably specific guidance to combine with a reasonable expectation of success; the instant specification demonstrates that virus as claimed is superior; the claims are patentable. 
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to the amendments in claim 12, the recitations wherein K3L gene, TK gene, and VGF are deleted or inactivated still read on virus as taught or suggested by Szalay et al. in view of Langland et al. and Qin et al. To reiterate as indicated previously, Szalay et al. teaches mutating vaccinia virus including insertion into or in place of non-essential gene in the genome, including at TK, VGF, E2L/E3L, for treatment of cancer as well as inserting heterologous gene including at E3L, and Langland et al., which also teaches mutating vaccinia virus for treatment of cancer as well as inserting heterologous gene including at E3L and K3L, teaches the added advantage wherein such mutations aid in substantial lysis of proliferating cancer cells. As to Szalay et al., since Szalay et al. teaches or suggests insertion into or in place of said regions [0018], such a recitation is interpreted as reading upon deletion or inactivation as recited; further as to Langland et al., Langland et al. teaches mutations, wherein mutations are deletion mutations as well as inactivation (p. 6).
As to the wherein clause reciting ”wherein the recombinant vaccinia virus has an increased cancer cell killing activity in comparison to a recombinant vaccinia virus in which TK gene alone is deleted or inactivated and a recombinant vaccinia virus in which VGF gene and TK gene are deleted or inactivated”, such results are merely considered to flow from the administration of the virus as claimed (See MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); … See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.).

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, as indicated above and previously, one of ordinary skill in the art would have been motivated to also mutate K3L in vaccinia virus as taught by Langland et al. in addition to TK and VGF as taught by Szalay et al. Szalay et al. teaches mutating vaccinia virus for treatment of cancer as well as inserting heterologous gene including at E3L, and Langland et al., which also teaches mutating vaccinia virus for treatment of cancer as well as inserting heterologous gene including at E3L and K3L, teaches the added advantage wherein such mutations aid in substantial lysis of proliferating cancer cells (See MPEP 2143:1. EXEMPLARY RATIONALES: Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention;... also See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). Further, one of ordinary skill in the art would have been motivated to use strain such as IHD-W and suppress genes SEQ ID NO: 66, 68 and 70 since Szalay et al. already teaches use of IHD-W, and Qin et al., which also teaches IHD-W, teaches such genes (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, Szalay et al. already teaches or suggests therapy of neoplastic diseases such as solid tumors (abstract); including anticancer agent [0019]; including tumor treatment [0018, 0026, 0028]. As to Langland et al., as indicated previously, Langland et al. already teaches or suggests lysis of proliferating cancer cells (p. 3). Further, Qin et al. was cited for the reasons as previously indicated.
Further, as to features such as 0% mortality, no inflammatory response, effectiveness while showing high safety, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, in response to applicant's argument that features such as 0% mortality, no inflammatory response, effective while showing high safety, were not expected or predicted and thus do not provide sufficient and specific guidance to arrive at the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection is maintained for reasons of record.

4. (previous rejection, maintained) Claims 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al. in view of Langland et al. and Qin et al. as applied to claims 12, 19, 20, 21, 22, 23, 24, 27 above, and further in view of McCart et al. (US 8506947; previously cited).
See claims 13, 25 as submitted 10/12/2021.
Applicant contends: McCart et al. shows decreased toxicity; none of the references provide reasonably specific guidance to combine with a reasonable expectation of success; the instant specification demonstrates that virus as claimed is superior; the claims are patentable.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The rejection is maintained for reasons of record

Conclusion
	5. No claims are allowed.
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648